DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 4/26/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Krushke Jr. et al (US Publication 20070042828).
a.	As to claims 1-3, Krushke Jr. discloses a modular surfacing mat that includes a base mat, a top mat secured to the base mat with an adhesive and a top coat (abs).  Krushke Jr. discloses that the bases mats can be stacked on top of each other connected to each other though and interlocking design with or without adhesive so they are bonded together (paragraphs 44, 47, 56).  The base mats can have different densities, other properties depending on the desired end use of the mat (paragraphs 45 and 47).  Therefore, the first base mat will read on the applicant’s first portion and the second base mat next to the first base mat will read on applicant’s second portion.  Since the mats can have different densities they will be of a different material.  

b.	As to claim 4, in an alternative view of Krushke Jr, the base mat (first portion) will define a bottom portion of the panel and the top mat (second portion) which is adhered to the base mat will define the top portion of the panel.  The base mat and top mat are made of different materials and will have different properties. It should be noted the claims are of comprising language and allow for other layers to be present.

c.	As to claim 5, Krushke Jr, discloses that the first base mat will extend from the bottom surface of the panel to the top surface of the panel, and the second base layer next to the first base layer will also extend from the bottom surface of the panel to the top surface.

d.	As to claims 10 and 11, Krushke Jr. discloses a mat wherein the mat is formed of multiple panels stacked on top of each other and adjacent to each other.  As seen in figure 7, the mat can have a first base material with a top material and a second base material stacked on top the first top material with a second top material layer all bonded together.  Therefore the first base material will read on applicant’s first portion of first panel and the first top layer will read on applicant’s second portion of the first panel.  The second base material will read on applicant’s second panel first portion and the top material will read on applicant’s second panel second portion.  The base mat and the top mats are made of different materials and therefore will have different material properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krushke Jr. et al (US Publication 20070042828).
a.	As to claims 7 and 8, Krushke Jr. anticipates claim 1 for the reasons noted above, however is silent to a third portion.  
	Krushke Jr. discloses a mat as seen in figure 6, the mat can be made of multiple panels interlocked together to from the mat.  Therefore it can be seen in figure 7 that the first row of panels can be considered the first portion and the last row of panels be considered the third portion with the second portion in-between the first and third portion.  It can be seen from figure 7 that the first and third portion would be the same material.  Further it would have been obvious to one of ordinary skill in the art to have modified Krushke Jr, and had a first base mat next to a different base mat then the first and a third base mat next to the second base mat which is the same material as the first base mat as Krushke Jr. discloses that the panels can be arranged depending upon the desired end use of the mat.

b.	As to claim 9, Krushke Jr. anticipates claim 1 for the reasons noted above, however is silent the first portion being an interior portion.
Krushke Jr. discloses a mat as seen in figure 6, the mat can be made of multiple panels interlocked together to from the mat.  Therefore it can be seen in figure 7 that the first row of panels can be considered the second portion and the last row of panels be considered the second portion with the first portion in-between the first and second portion.  Further it would have been obvious to one of ordinary skill in the art to have modified Krushke Jr, and had a first base mat next as an interior of the mat structure Krushke Jr. discloses that the panels can be arranged depending upon the desired end use of the mat.

c.	As to claims 12, Krushke Jr. anticipates claim 10 for the reasons noted above, however is silent to the second panel being a single layer.  
	Krushke Jr. discloses that multiple base mats may be stacked on top of each other followed by the top mat.  Therefore it would have been obvious to one of ordinary skill in the art to have used to base mat layers followed by the top mat to obtain any desired end use of the mat as one of ordinary skill in the art would know how to control the property of the mat in order to obtain the desired end use.  The structure would be a first base mat (second panel) a second base mat (first panel first portion) a first top mat (first panel second portion).  Further 
 it would have been obvious to one of ordinary skill in the art to have duplicated the base mat to increase the shock absorbing properties as it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krushke Jr. et al (US Publication 20070042828) in view of Kulhawe et al (US Publication 20090016817).
a.	Krushke Jr. anticipates claim 1 for the reasons noted above, however is silent to a lip portion being the second portion.
b.	Kulhawe et al discloses that the edge portion of the panel, that is used to join the panel together can be reinforced with a variety of material such as fibers.
c.	Therefore it would have been obvious to one of ordinary skill in the art to have modified Krushke Jr and formed the connection edges with reinforced fibers to protect against unnecessary compression and prevent damage along the edge of the panel as one of ordinary skill in the art would know that protecting the edges from damage would allow for the mat to be one unitary structure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785